Nov 06 2015, 11:00 am




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jill M. Acklin                                          Gregory F. Zoeller
McGrath, LLC                                            Attorney General of Indiana
Carmel, Indiana
                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Timothy W. Moore,                                       November 6, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        29A02-1507-CR-866
        v.                                              Appeal from the Hamilton
                                                        Superior Court
State of Indiana,                                       The Honorable J. Richard
Appellee-Plaintiff                                      Campbell, Judge
                                                        Trial Court Cause No.
                                                        29D04-1403-FD-2198



Najam, Judge.




Court of Appeals of Indiana | Opinion 29A02-1507-CR-866 | November 6, 2015              Page 1 of 5
                                         Statement of the Case
[1]   Timothy W. Moore appeals his conviction for failure to register as a sex

      offender, as a Class D felony, following a jury trial. Moore presents a single

      issue for our review, namely, whether the State presented sufficient evidence to

      support his conviction. We affirm.


                                   Facts and Procedural History
[2]   Following his conviction for child molesting in 2007, Moore registered as a sex

      offender with the Hamilton County Sheriff’s Department. As a registrant,

      Moore was required to check in with the Sheriff’s Department annually, and he

      was subject to random home visits by law enforcement. Moore was also

      required to notify the Sheriff’s Department of any address changes. When he

      moved to another residence within Hamilton County in 2010, Moore notified

      the Sheriff’s Department of the move. However, after Moore was evicted from

      that residence, Moore moved to Kentucky in March 2014 without notifying the

      Sheriff’s Department.


[3]   On March 12, 2014, Hamilton County Sheriff’s Detective Kija Ireland, who

      had performed random home visits at Moore’s residence, observed that

      Moore’s mobile home was gone from the property where he had lived.

      Detective Ireland discovered that Moore had moved to Kentucky without

      notifying the Sheriff’s Department.1 Accordingly, the State charged Moore



      1
          Moore presented evidence that he had moved from that residence to Kentucky on March 11, 2014.


      Court of Appeals of Indiana | Opinion 29A02-1507-CR-866 | November 6, 2015                    Page 2 of 5
      with failure to register as a sex offender, as a Class D felony. A jury found him

      guilty as charged. The trial court entered judgment and sentence accordingly.

      This appeal ensued.


                                    Discussion and Decision
[4]   Moore contends that the State presented insufficient evidence to support his

      conviction. Our standard of review for sufficiency of the evidence claims is

      well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


              In reviewing the sufficiency of the evidence, we examine only the
              probative evidence and reasonable inferences that support the
              verdict. We do not assess witness credibility, nor do we reweigh
              the evidence to determine if it was sufficient to support a
              conviction. Under our appellate system, those roles are reserved
              for the finder of fact. Instead, we consider only the evidence most
              favorable to the trial court ruling and affirm the conviction unless
              no reasonable fact-finder could find the elements of the crime
              proven beyond a reasonable doubt.

      Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations omitted)

      (internal quotation marks omitted).


[5]   To convict Moore of failure to register as a sex offender, as a Class D felony,

      the State was required to prove that, on or about March 12, 2014, Moore was a

      sex offender required to register under Indiana Code Chapter 11-8-8 and that he

      knowingly did not reside at his registered address. Ind. Code § 11-8-8-17(a)(5)

      (2013). On appeal, Moore contends that “the Indiana statutory scheme that

      implements a requirement to register applies [to] individuals who have specific,

      particular ties to Indiana[.]” Appellant’s Br. at 7. And he maintains that,


      Court of Appeals of Indiana | Opinion 29A02-1507-CR-866 | November 6, 2015   Page 3 of 5
               [h]ere, the State did not establish that Moore was an Indiana
               resident on March 12, 2014. In fact, the undisputed evidence in
               the record is that Moore had moved to Kentucky on March 11,
               2014. . . . Put simply, on March 12, 2014—the date that the
               State charged and argued as the pertinent date during closing
               argument—Moore was no longer a resident of Indiana. As such,
               per Indiana Code [Section] 11-8-8-7(a), Moore was no longer
               required to register on the Indiana Registry.


      Appellant’s Br. at 8.


[6]   Moore’s argument on appeal misses the mark. Indiana Code Section 11-8-8-

      7(a) governs who is required to register as a sex offender in Indiana. There is

      no dispute that Moore complied with that statute when he registered as a sex

      offender following his 2007 child molesting conviction. The question presented

      here is whether Moore violated Indiana Code Section 11-8-8-17(a)(5), which

      requires a sex offender to reside at his registered address. See Montgomery v.

      State, 14 N.E.3d 76, 79 (Ind. Ct. App. 2014). Moore does not dispute the

      evidence showing that he did not reside at his registered address on March 12,

      2014. Moore’s obligation to comply with Indiana’s sex offender registry

      statutes did not cease because he moved out of state.2 Indeed, Moore was

      required to notify the Hamilton County Sheriff’s Department of his move to

      Kentucky within seventy-two hours of the move. I.C. § 11-8-8-11 (2013);




      2
        Indiana Code Section 11-8-8-19 provides that a sex offender is required to register under Chapter 8 until the
      expiration of ten years after the date he is released from a penal facility, placed in a community transition or
      community corrections program, placed on parole, or placed on probation for the sex offense requiring
      registration, whichever occurs last. Moore makes no contention that the term of his registration requirement
      had expired as of March 2014.

      Court of Appeals of Indiana | Opinion 29A02-1507-CR-866 | November 6, 2015                          Page 4 of 5
      Johnson v. State, 925 N.E.2d 793, 795 (Ind. Ct. App. 2010) (holding evidence

      sufficient to convict defendant of failure to register as a sex offender when he

      moved out of state without notifying local law enforcement), trans. denied. The

      State presented sufficient evidence to prove that Moore failed to register as a sex

      offender pursuant to Indiana Code Section 11-8-8-17(a)(5), as charged.


[7]   Affirmed.


      Kirsch, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Opinion 29A02-1507-CR-866 | November 6, 2015   Page 5 of 5